Citation Nr: 0329263	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  99-09 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for varicose veins, 
left leg.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to the service-connected anxiety 
disorder with depression.

3.  Entitlement to service connection for fungus of the feet.

4.  Entitlement to service connection for residuals of 
pneumonia.

5.  Entitlement to an increased rating for right knee 
instability, currently evaluated as 10 percent disabling. 

6.  Entitlement to an increased evaluation for degenerative 
joint disease of the right knee, currently rated as 10 
percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection for varicose veins, 
hypertension, claimed as secondary to the service-connected 
anxiety disorder with depression, fungus of the feet, 
residuals of pneumonia, hemorrhoids and sinusitis was denied.  
An increased evaluation for residuals of a right knee injury 
with degenerative joint disease was also denied.

The case was previously before the Board in August 2001, at 
which time it was Remanded to afford the veteran a 
comprehensive medical examination and for other development.  
The requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issue on appeal. 

The veteran claimed entitlement to service connection for a 
left knee and for tachycardia disorder in his statement dated 
in January 1998.  The Board notes that service connection for 
degenerative arthritis of the left knee, with a 10 percent 
disability evaluation, was established pursuant to a January 
2003 rating, which, in the absence of a notice of 
disagreement, constitutes a complete grant of benefits in 
that regard, and the Board is without further jurisdiction as 
to that matter.  However, the claim of entitlement to service 
connection for tachycardia does not appear to have been 
addressed and is referred to the RO for disposition as 
appropriate.

Following the Board's August 2001 Remand, entitlement to 
service connection was established for hemorrhoids and for 
sinusitis pursuant to a May 2002 rating, which constitutes a 
complete grant of benefits in those regard.  The Board is 
without further jurisdiction as to those matters also.

The Board additionally observes that when last before the 
Board in August 2001, the right knee claim was represented as 
a consolidated disability.  Pursuant to a February 2003 
rating, separate 10 percent ratings have been assigned for 
right knee instability and right knee degenerative joint 
disease (loss of range of motion), and, accordingly, the 
issues have been redrawn as set forth on the first page of 
this decision.

A decision on the claim of entitlement to service connection 
for hypertension will be deferred pending referral to the 
Veterans Health Administration (VHA) of the VA for a medical 
opinion as to the etiology of the claimed disorder and to 
reconcile the conflicting evidence of record, pursuant to 38 
C.F.R. § 20.901.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The claims file does not include medical evidence of a 
nexus between varicose veins and the veteran's military 
service or a service connected disability.  

3.  The claims file does not include medical evidence of a 
nexus between the veteran's foot disorder and the veteran's 
military service.  

4.  The claims file does not include a current medical 
diagnosis of residuals of pneumonia.  

5.  More than mild right knee instability, laxity or 
subluxation is not clinically demonstrated.

6.  The degenerative joint disease of the right knee 
disability manifests by complaints of pain with degenerative 
arthritis and range of motion of 0 to 90 degrees with 
occasional flare-ups.


CONCLUSIONS OF LAW

1.  Varicose veins, left leg, were not incurred or aggravated 
by active military service or a service connected disability, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2003). 

2.  Fungus of the feet was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003). 

3.  Residuals of pneumonia was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003). 

4.  The schedular criteria for rating greater than 10 percent 
for right knee instability disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5257 (2003).  

5.  The schedular criteria for rating greater than 10 percent 
for degenerative joint disease of the right knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107(a) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5260, 5261 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO.  
Thus, there is no prejudice to the veteran in proceeding with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claims have been 
provided in the Statements of the Case and other development 
letters of record such as correspondence dated in October 
2001and the Supplemental Statement of the Case of April 2003.  
Accordingly, the veteran is not prejudiced by the Board's 
adjudication of his claim at this time.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In short, the Board 
concludes that the duty to assist has been satisfied, as well 
as the duty to notify the veteran of the evidence needed to 
substantiate his claim.

Service Connection

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).   

It bears emphasis that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).   

On his retirement examination in December 1971, the veteran's 
skin, feet lungs & chest and vascular systems were all 
reported as entirely within normal limits.  Blood pressure 
was reported as 110/70.  Shortly after his discharge from 
military service, the veteran was afforded a comprehensive VA 
examination in September 1972.  At that time, in pertinent 
part, the absence of varicose veins was specifically noted.  
Moreover, the skin was reported as normal and lungs were 
reported as clear and resonant.  Attention was given to the 
veteran's feet and ankles 




Varicose veins 

The veteran asserts that he has developed varicose veins as a 
result of his service connected right knee and leg injury.  
Superficial varicosities were noted on VA examination of 
February 2002.  A supplemental report issued in May 2002 
concluded that the varicosities were unrelated to the right 
leg injury.  The Board additionally notes that the condition 
was not manifest until many years after service.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for varicose veins.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Foot Fungus

Although, the veteran was seen occasionally in service for 
podiatry complaints which apparently resolved with treatment.  
It bears particular emphasis , as noted above, a foot fungus 
was not appreciated on the veteran's retirement examination 
or upon VA examination shortly after separation.  The Board 
also notes that outpatient treatment records from March 1997 
report normal nails.  A podiatry consult from January 1998 
noted treatment for an ingrown toenail, but a foot fungus was 
not diagnosed at that time.  The veteran was afforded a 
general medical examination in February 2002, which 
identified onychomycosis of the toenails.  The examiner was 
unable to identify the onset of the condition.  

The record does not contain a medical opinion associating the 
claimed disorder to service.  On the other hand, the absence 
of evidence of the claimed disorder in service or until so 
many years after separation weighs heavily against the claim 
being related to service.  After consideration of all of the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for the claimed disorder.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

Residuals of Pneumonia

As clarified at his hearing before the undersigned, the 
veteran advances his claim in this regard on the grounds that 
the claimed disorder is a residual of his having had 
pneumonia in service.  The service medical records reflect 
treatment during service for pneumonia in 1952, for acute 
bronchitis in 1957 and for influenza-like syndrome in 1970.  
As noted above, no residuals were noted on examinations 
afforded upon or around the time of the veteran's separation.  
The Board additionally notes that pulmonary function tests 
were afforded the veteran prior to separation, which failed 
to produce a diagnosis of any chronic lung impairment.  

The Board considers that the evidence does not demonstrate 
that the complaints which the appellant suffered during 
service were anything more than acute and transitory in 
nature.  The evidence does not demonstrate any showing of 
residual pathology.  Similarly, there is no medical evidence 
tending to show that the symptoms in service represented a 
chronic disability(ies) rather than acute and transitory 
conditions.  

A lung disorder was initially documented many years after 
service, approximately in 1993.  The veteran was additionally 
afforded a VA examination in February 2002, and the veteran 
was even afforded another PFT at that time, resulting in an 
impression of chronic obstructive pulmonary disease (COPD).  
The examiner concluded that the condition was not caused or 
aggravated by any medical condition manifested in service. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for residuals of 
pneumonia.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Increased Rating

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination conducted in 
July 2002.  The recent examination is also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).  

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran injured his right knee in 1972 while playing 
baseball.  Service connection for the right knee was 
established pursuant to an October 1972 rating.  The veteran 
was born in 1934.  

Following an exacerbation in 1999, outpatient treatment 
records from November 1999 reflect that the veteran was 
lacking "a few degrees" of extension and that he was not 
"hurting real badly". 

The veteran was afforded a VA examination in February 2002, 
at which time he reported right knee pain and difficulty 
during prolonged driving, mowing, heavy lifting, walking up 
and down inclines.  He wore a knee brace with a patella 
aperture and metal side bars.  When he experienced acute 
pain, he reported sometimes using a cane or crutches.  On 
physical examination, the veteran was reported as 6 feet tall 
and weighing 255 pounds and that he walked with a moderate 
limp.  He was only able to flex from 0-20 degrees and 
complained that his limitation was due to pain.  However, he 
localized his pain poorly.  No instability was appreciated at 
that time.  

He was afforded another VA examination in July 2002.  At that 
time he was 68 years old and reported bending was difficult 
and that he could not run.  On examination, he could extend 
his right knee to 0 degrees and demonstrated active ands 
passive flexion to 90 degrees on the right, at which point he 
expressed pain.  A mild medial lateral instability was 
reported on the right.  Arthritis of the right knee was 
confirmed by X-ray.  Diagnosis was pain in the right knee 
secondary to degenerative arthritis with chondrocalcinosis 
and moderate functional loss of the right knee. 

The veteran's claim should be viewed in light of the opinion 
of the VA General Counsel regarding separate evaluations when 
a claimant has arthritis and instability of the knee.  
VAOPGCPREC 23-97 (1997).  In that opinion, the General 
Counsel stated that when a knee disorder is rated under 
Diagnostic Code 5257 and a veteran also has limitation of 
knee motion which at least meets the criteria for a zero 
percent evaluation under Diagnostic Code 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, the 
General Counsel stated that if a veteran does not meet the 
criteria for a zero percent rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  Id.  A separate 10 percent rating can also be 
assigned under the provisions of Diagnostic Code 5003, where 
there is X-ray evidence of arthritis and objective evidence 
of limitation of motion that is noncompensable under the 
applicable diagnostic code.  VAOPGCPREC 9-98 (1998).

Severe recurrent subluxation, lateral instability or other 
impairment of the knee warrants a 30 percent evaluation.  A 
moderate disability of this nature warrants a 20 percent 
evaluation and a slight disability warrants a 10 percent 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  In this case no more than a slight subluxation or 
instability is clinically demonstrated.  Accordingly, the 
preponderance of the evidence is against any higher 
evaluation for this aspect of the veteran's right knee 
disability than that which is currently assigned.   

Under Diagnostic Code 5261, a zero percent rating is assigned 
when extension of the leg is limited to 5 degrees.  A 10 
percent rating is warranted when extension is limited to 10 
degrees.  A 20 percent rating is for application when 
extension is limited to 15 degrees.  A 30 percent rating is 
warranted when extension is limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  A 50 percent rating may be granted for extension of 
the leg that is limited to 45 degrees.  Extension of the 
right knee during the prosecution of this claim has 
predominantly been to zero degrees, that is essentially 
normal.  Accordingly, evaluation under such diagnostic 
criteria would not benefit the veteran.

Where there is limitation of leg flexion to 15 degrees, a 30 
percent evaluation would be warranted.  Where the limitation 
is to 30 degrees, a 20 percent evaluation is warranted.  A 10 
percent evaluation is warranted where leg flexion is limited 
to 45 degrees.  Where limitation is at 60 degrees or more a 
noncompensable evaluation is applicable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  On the one hand, the most recent 
examination does not demonstrate a functional limitation of 
flexion corresponding to even a noncompensable disability; 
whereas, the February 2002 examination suggests a much 
greater disability.  However, even overlooking the inability 
to localize pain during that February 2002 examination, such 
findings as were then reported are plainly incompatible with 
other clinical records and, accordingly, represent only an 
acute flare-up.  Given that other clinical findings do not 
otherwise support the criteria for a zero percent evaluation 
under Diagnostic Code 5260 or 5261, the assignment of an 
overall 10 percent rating for limitation of motion fully 
accommodates occasional flare-ups.  In this instance, the 
Board finds that the veteran has not demonstrated any 
additional functional loss to warrant an increased evaluation 
based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Evaluation of the veteran's right knee condition under other 
Diagnostic Codes would not be more beneficial to the veteran 
in the absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  

There is no competent evidence of record which indicates that 
the veteran's right knee has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 




ORDER

Entitlement to service connection for varicose veins, left 
leg, is denied. 

Entitlement to service connection for fungus of the feet is 
denied. 

Entitlement to service connection for residuals of pneumonia 
is denied. 

Entitlement to increased evaluation for right knee 
instability is denied. 

Entitlement to increased evaluation for degenerative joint 
disease of the right knee is denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

